Citation Nr: 0013621	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-01 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991 and Supp.1999) for a ruptured disk at L5-S1, 
claimed as due to medical treatment and hospitalization at a 
VA facility in March 1998.  

3.  Entitlement to service connection for residuals of a neck 
injury.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals of a fractured right patella with 
deformity.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The issue of whether new and material evidence has been 
received to reopen the veteran's claim for service connection 
for bilateral hearing loss is addressed in the REMAND at the 
end of the decision below.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's ruptured disk at L5-S1 and the medical 
treatment and hospitalization at a VA facility in March 1998.  

2.  There is no competent medical evidence of a nexus between 
the veteran's alleged residuals of a neck injury and his 
period of active duty service.  

3.  The manifestations of the veteran's right knee disability 
include subjective complaints of right knee pain and 
stiffness, objective evidence of right knee crepitance, and 
X-ray evidence of bipartite patella.  There is no evidence of 
swelling, effusion, locking, instability, tenderness, 
limitation of motion, pain on motion, or impairment of 
ambulation.    

4.  No complex or controversial medical question has been 
presented in this case.
CONCLUSIONS OF LAW

1.  The veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 for a ruptured disk at L5-S1, claimed due 
to medical treatment and hospitalization at a VA facility in 
March 1998, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.102 (1999).  

2.  The veteran's claim of entitlement to service connection 
for residuals of a neck injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The criteria for a disability rating greater than 10 
percent for residuals of a fractured right patella with 
deformity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 
4.40. 4.45, 4.71a, Diagnostic Code 5257 (1999).   

4.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. §§ 5109(a), 7109(a) (West 1991); 38 
C.F.R. §§ 20.901(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation Pursuant to 38 U.S.C.A. § 1151

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability were service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1999).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994) , aff'g 5 F.3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), 
as amended by Pub. L. No. 104-204, 110 Stat. 2926 (effective 
for claims filed on or after October 1, 1997, the statute 
requires negligence as the proximate cause of the death or 
additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81.  

Specifically, a well grounded claim under 38 U.S.C.A. § 1151 
requires the following: 1) medical evidence of a current 
disability; 2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jimison v. West, 13 Vet. App. 
75, 78 (1999); Jones v. West, 12 Vet. App. 460, 464 (1999).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Jimison, 13 Vet. 
App. at 78; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For 
purposes of determining whether a claim is well grounded, the 
Board presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the Board finds that the veteran's claim for 
compensation for a ruptured disk at L5-S1 pursuant to 
38 U.S.C.A. § 1151 is not well grounded.  Records of the 
March 1998 VA hospitalization show a diagnosis of herniated 
disc at L5-S1.  However, there is no medical evidence showing 
that additional injury was incurred as a result of VA 
treatment and no medical evidence of a nexus between the 
asserted injury and the current disability.  Specifically, 
records indicate that the veteran initially presented with 
acute low back pain so severe that he could not stand or sit.  
At discharge, the veteran was able to stand and ambulate for 
short periods.  Medical records thereafter from Terry L. 
Troyer, M.D., show that the veteran's low back pain was 
improving.  Absent medical evidence showing that the veteran 
incurred additional disability as a result of VA treatment, 
the claim is not well grounded.  Jimison, 13 Vet. App. at 78.  

On this point, the Board emphasizes that there is no evidence 
of record showing that the veteran is trained in medicine.  
Therefore, while he is competent to relate his symptoms, he 
is not competent to offer an opinion on matters that require 
medical knowledge, such as an opinion as to a nexus between 
VA treatment and the current status of his low back disorder.  
Jimison, 13 Vet. App. at 78; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, the veteran's personal 
opinion that VA medical treatment resulted in additional low 
back disability is insufficient to render his claim well 
grounded.     

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a ruptured disk at L5-S1.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Jimison, 13 Vet. App. at 78; 
Jones, 12 Vet. App. at 464.  Therefore, the duty to assist is 
not triggered and VA has no obligation to further develop the 
veteran's claim.  Morton, 12 Vet. App. at 486; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for 
compensation pursuant to 38 U.S.C.A. § 1151 for the above 
described low back disorder, he should submit medical 
evidence that shows that he incurred additional low back 
disability as a result of VA medical treatment and 
hospitalization in March 1998.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 



Service Connection for a Neck Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, as discussed above, a person claiming VA benefits 
must meet the initial burden of submitting evidence 
"sufficient to justify a belief in a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 91; Gilbert, 1 Vet. App. at 
55.  Again, for purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 
21. 

In order for a service connection claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The duty to assist does not attach until and unless the 
veteran submits a well grounded claim.  Morton, 12 Vet. App. 
at 486.

The Board finds that the veteran's claim for service 
connection for residuals of a neck injury is not well 
grounded.  For purposes of determining whether the claim is 
well grounded, the Board presumes the truthfulness of the 
veteran's assertion that he incurred a neck injury in 
service.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. 
at 75 (1995); King, 5 Vet. App.at 21.  However, the first 
requirement of a well grounded claim is medical evidence of a 
current disability.  Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
evidence of record fails to reveal any current medical 
diagnosis of a neck disability.  Moreover, when there is no 
diagnosis of a current disability, there necessarily can be 
no competent medical evidence that links the disability to 
service.  Therefore, the claim cannot be well grounded.  
Epps, 126 F.3d at 1468.  

The Board emphasizes that there is no evidence to suggest 
that the veteran is a trained medical professional.  
Therefore, he is competent to relate and describe symptoms, 
but he is not competent to offer an opinion on matters that 
require medical knowledge, such as a diagnosis or a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, the veteran's personal 
opinion as to whether he has a neck disorder that is related 
to service is not competent medical evidence required to 
establish a well grounded claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for residuals of a neck injury.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois, 5 Vet. 
App. at 140.

If the veteran wishes to complete his application for service 
connection for residuals of a neck injury, he should submit 
competent medical evidence showing that he has a current neck 
disability that is related to service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 
  

Increased Rating for a Right Knee Disability

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The RO originally established service connection for 
residuals of a fractured right patella with deformity in a 
March 1972 rating decision.  At that time, it assigned a 
noncompensable (0 percent) disability rating.  

In April 1998, the veteran submitted a claim for an increased 
rating for the right knee.  In connection with his claim, the 
RO obtained VA outpatient medical records from Lincoln and 
Grand Island.  These records were negative for complaints or 
treatment related to the right knee.  Medical records from 
Dr. Troyer are also negative for right knee complaints or 
treatment.   

The veteran was afforded a VA orthopedic examination in 
November 1998.  During the examination, he related that he 
had not sought medical treatment for the right knee since the 
original injury.  He did not wear a brace.  Examination of 
the right knee revealed active motion from 0 to 125 degrees 
without difficulty.  There was no crepitance with passive 
range of motion.  Patellar excursion was normal.  There was 
no effusion in the right kneecap and no evidence of 
instability.  X-rays of the right knee showed bipartite 
patella.  The diagnosis was remote history of right patellar 
fracture with no residual at this time.  

In a January 1999 rating decision, the RO increased the right 
knee disability evaluation to 10 percent.  The veteran timely 
appealed that decision.  

The veteran underwent another VA orthopedic examination in 
July 1999.  Subjectively, he related that he continued to 
have pain and stiffness in the right knee.  In addition, he 
found it difficult to kneel or crawl.  Weather changes 
sometimes affected his joints.  The veteran denied 
experiencing swelling, locking, giving way, or problems 
squatting.  He did not use a brace or a cane.  He did not use 
any medication specifically for the knee, though he did use 
Naprosyn for back pain.  The examiner commented that the 
veteran ambulated without a limp and was able to do deep knee 
bends.  There was crepitus in the right knee.  Otherwise, 
there was no swelling, tenderness along the joint line, or 
joint effusion.  Knee motion was from 0 to 170 degrees.  X-
rays showed bipartite patella, unchanged from previous films.  
The diagnosis was right knee pain, probably from early 
arthritis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability is evaluated as 10 
percent disabling by analogy to Diagnostic Code (Code) 5257, 
other impairment of the knee.  38 C.F.R. § 4.71a.   

The Board observes that there are other diagnostic codes for 
the evaluation of knee disabilities with available ratings 
greater than 10 percent.  However, the evidence fails to show 
ankylosis of the right knee (Code 5256), dislocated semilunar 
cartilage (Code 5258), removed semilunar cartilage with 
symptoms (Code 5259), impairment of the tibia or fibula (Code 
5262), or acquired genu recurvatum (Code 5263).  Accordingly, 
the Board finds that the veteran's right knee disability is 
most appropriately rated under Code 5257.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).     

Under Code 5257, a 10 percent rating is assigned when there 
is slight knee disability from recurrent subluxation or 
lateral instability.  A 20 percent rating is in order when 
there is moderate knee disability.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  However, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not appropriate where, as 
here, the diagnostic code is not predicated on loss of range 
of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(specifically addressing the evaluation of a knee disability 
under Code 5257).  But see Spurgeon v. Brown, 10 Vet. 
App. 194 (1997) (even if a separate rating for pain is not 
required, the Board is still obligated to provide reasons and 
bases regarding application of the regulation).  

Subjectively, the veteran complains of right knee pain and 
stiffness.  Objectively, there is right knee crepitance and 
X-ray evidence of bipartite patella.  There is no evidence of 
swelling, effusion, locking, instability, tenderness, 
limitation of motion, pain on motion, or impaired ambulation.  
Considering the disability picture demonstrated by this 
evidence, including possible evidence of functional loss, the 
Board cannot conclude that the impairment shown more nearly 
approximates moderate disability required for a 20 percent 
evaluation under Code 5257.  38 C.F.R. § 4.7.    

The Board acknowledges that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  However, in this case, the evidence 
does not demonstrate that the veteran has both arthritis and 
instability of the knee.  Although the knee disability is 
evaluated under Code 5257, this evaluation is by analogy 
only.  There is no evidence of right knee instability.  In 
addition, despite the July 1999 VA examiner's statement, X-
rays fail to reveal any evidence of arthritis in the right 
knee.    

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for residuals of a fractured right 
patella with deformity.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Code 5257.   


General Considerations

The veteran's representative has argued that the veteran is 
entitled to an independent medical expert opinion, although 
it was not specified for which claim the opinion was sought.  
The Board may secure an independent medical expert opinion 
when, in the Board's judgment, it is warranted by the medical 
complexity or controversy involved in the appeal.  
38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. § 20.901(a).  
However, the Board finds no such medical complexity or 
controversy in the claims currently on appeal.  Moreover, as 
to the first two claims, there is no duty to assist because 
there is as yet no well grounded claim.  Morton, 12 Vet. App. 
at 486.  Therefore, the Board finds no basis for securing an 
opinion from an independent medical expert.  38 U.S.C.A. 
§§ 5109(a), 7109(a); 38 C.F.R. §§ 20.901(a).

Similarly, to the extent the veteran and his representative 
claim that the veteran is entitled to a thorough and 
contemporaneous VA examination for the claimed back and/or 
neck disorder, the Board emphasizes that these claims are not 
well grounded.  Therefore, there is no duty to assist the 
veteran by affording him a VA examination.  Morton, 12 Vet. 
App. at 486.

Finally, the veteran and his representative argue that the 
veteran is entitled to an adequate statement of reasons and 
bases.  The Board agrees.  The Board is required by law to 
include in its decisions a statement of findings and 
conclusions, as well as the reasons and bases for those 
findings and conclusions.  38 U.S.C.A. § 7104(d).  If they 
find the reasons and bases in this decision to be inadequate, 
they are free to move for reconsideration of his claims or to 
appeal the Board's decision to the U. S. Court of Appeals for 
Veterans Claims.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a ruptured disk at L5-S1, claimed as due to medical 
treatment and hospitalization at a VA facility in March 1998, 
is denied.  

Service connection for residuals of a neck injury is denied.  

Entitlement to a disability rating greater than 10 percent 
for residuals of a fractured right patella with deformity is 
denied.  


REMAND

The veteran seeks to reopen his claim for service connection 
for bilateral hearing loss.  In connection with his various 
claims, the RO obtained the veteran's VA outpatient medical 
records, to include records from the medical center in Grand 
Island.  Notes dated from December 1995 indicate that the 
veteran had high frequency hearing loss in both ears.  Notes 
dated in January 1996 related that the veteran reported a 
history of noise exposure in service and at work, though he 
felt his hearing loss was documented in service records.  
According to December 1996 outpatient audiology notes, the 
veteran presented with an abnormal tympanogram of the left 
ear and "mixed loss with low compliance."  The veteran was 
referred to the ENT clinic at the VA medical center in Omaha 
for further evaluation.  

A review of the claims folder fails to reveal any records or 
request for records from the VA medical center in Omaha.  VA 
is charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, before deciding whether there is 
new and material evidence to reopen the claim, and without 
inferring any comment as to the merits of the claim, the 
Board remands the matter to the RO so that it may attempt to 
secure any available records from the VA facility in Omaha.       

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should secure the veteran's 
medical records from the VA medical 
center in Omaha, Nebraska.  Any records 
secured should be associated with the 
claims folder.  

2.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
If deemed advisable by the evidence 
obtained, an audiometric examination is 
authorized.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's claim.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 



